FILED

UNITED STATES DISTRICT COURT
DENVER, COLORADO

2
IN THE UNITED STATES DISTRICT COURT or 7 ame
FOR THE DISTRICT OF COLORADO JEFFREY P. COLWELL

Civil Action No. 1:19-cv-02429-GPG
(To be supplied by the court)

ANNETTE RUFFIN , Plaintiff

BLDG MANAGEMENT,

 

, Defendant(s).

(List each named defendant on a separate line. If you cannot fit the names of all defendants in
the space provided, please write “see attached” in the space above and attach an additional
sheet of paper with the full list of names. The names listed in the above caption must be
identical to those contained in Section B. Do not include addresses here.)

 

EMPLOYMENT DISCRIMINATION COMPLAINT

 

 

 

NOTICE

Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from
public access to electronic court files. Under this rule, papers filed with the court should not
contain: an individual’s full social security number or full birth date; the full name of a person
known to be a minor; or a complete financial account number. A filing may include only: the
last four digits of a social security number; the year of an individual’s birth; a minor’s initials;
and the last four digits of a financial account number.

 

 
A. PLAINTIFF INFORMATION

You must notify the court of any changes to your address where case-related papers may be
served by filing a notice of change of address. Failure to keep a current address on file with the
court may result in dismissal of your case.

Annette Y. Ruffin 1038 Lake Dr. Snellville, GA. 30039
(Name and complete mailing address)

720-298-1139 _annetteruffin4d0 @ gmail.com
(Telephone number and e-mail address)

B. DEFENDANT(S) INFORMATION

Please list the following information for each defendant listed in the caption of the complaint. If
more space is needed, use extra paper to provide the information requested. The additional
pages regarding defendants should be labeled “B. DEFENDANT(S) INFORMATION.”

Defendant 1: BLDG Management 205 Detroit St. Denver, Co. 80206
(Name and complete mailing address)

 

(Telephone number and e-mail address if known)

Defendant 2:

 

(Name and complete mailing address)

 

~ (Telephone number and e-mail address if known)

C. JURISDICTION
Identify the statutory authority that allows the court to consider your claim(s): (check all that
apply)

Title VI of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e, et seq.
(employment discrimination on the basis of race, color, religion, sex, or national origin)

Americans with Disabilities Act, as amended, 42 U.S.C. §§ 12101, et seq. (employment
discrimination on the basis of a disability)

X_ ~Age Discrimination in Employment Act, as amended, 29 U.S.C. §§ 621, et seq.
(employment discrimination on the basis of age)

X__ Other: (please specify) Retaliation Age/Hostile work environment

2
D. STATEMENT OF CLAIM(S)

State clearly and concisely every claim that you are asserting in this action and the specific facts
that support each claim. If additional space is needed to describe any claim or to assert
additional claims, use extra paper to continue that claim or to assert the additional claim(s).

Please indicate that additional paper is attached and label the additional pages regarding the
statement of claims as “D. STATEMENT OF CLAIMS.”

CLAIM ONE: ADEA-AGE DISCRIMMINATION EMPLOYMENT ACT

The conduct complained of in this claim involves the following: (check all that apply)

failure to hire different terms and conditions of employment
failure to promote failure to accommodate disability
X_ termination of employment X___ retaliation

other: (please specify)

 

Defendant’s conduct was discriminatory because it was based on the following: (check all that
apply)

race religion national origin X___ age

color Sex disability

Supporting facts: Additional paper is attached.
“D. STATEMENT OF CLAIMS.”
Civil Action No. 19-cv-02429-GPG

“CLAIM 1- ADEA Aged Discrimination Employment Act29 :
i _d

1 |, the plaintiff Annette Ruffin am a woman born on February 7° 1971.1
worked for BLDG Management as a Regional Community Director. | been in
the Multi-Family housing industry for over 24 years. | was overseeing six
properties with five Community Directors and 56 employees in the North
Denver area. When | started, | successfully supervised the following
properties: Villas on 76, Hidden Lake and Aspen Park apartments. Later, |
acquired two Mixed use properties Highland Place and Lumina. In 2017, |
acquired two new acquisitions Timber Lodge and Landon Park to my North
Portfolio. | was highly qualified for this position and | performed at a top
level, maximizing revenue, controlling budgets and analysing financial
statements. | effectively exceeding EGI -Economic Growth income and
trained and developed my employees. | was named in the December 2016
issue of Trends Magazine; Who’s Who of 2017 Top Professionals in Denver.
AAMD Apartment Association of Metro Denver. | also achieved my CAPS
(Certified Apartment Portfolio Supervisor) designation in December of 2017
from the NAA (National Apartment Association) all while working for BLDG
Management. | received outstanding quarterly reviews, the entire time |
worked there. | received a pay raise and good yearly review one week before
| was discriminated and retaliated against and then fired. | reported directly to
Darren Everett/Owner (age 33) as did these other employees. The majority of
these peers were under the age of 40 to include:

Desiree Fajardo-Regional Community Director South Region- Age 35

Janeen Harvell (age 37- Regional Community Director -Just Hired 11/27/2017-
Age 37

Leah Chealist-Director of HR & Culture -Age 34

Hailey Thiel-Director of Business Services- Age 35

Krystal Weger-Director of Tactical Operations Age 34

David Sarabia- Regional Maintenance Supervisor -Age 37
Dennis Padilla-Regional Maintenance Coordinator -Age 42
Shannon Ely-Director of Project Management-Age 33

Sarah Whitzell- Director of Commercial Management-Age 34
Melissa West-Front Receptionist-Age 34

Caitlin Caesar-Assistant HR Director-Age 26

Civil Action No. 19-cv-02429-GPG
“D. STATEMENT OF CLAIMS.”
Civil Action No. 19-cv-02429-GPG

At all material times the Defendant was the registered owner of the BLDG
Management 205 Detroit St. Denver, Co. 80206

Fact: I was discriminated against because of my age. | was fired and
my North Denver Portfolio was divided and disbursed to Janeen Harvell
(age 37) and Desiree Herndon (age 35), younger Regionals and later my
position was filled by Patty Gonzales (age 36) of which she is younger
as well. | was discriminated against because of my age and after |
complained and reported these acts to Defendant BLDG Management.
The defendant also removed a property from my portfolio Landon Park
and gave it to younger Desiree Herndon. Defendant acted after |
complained about age discrimination, hostile work environment and
less treatment.

The Defendant(s) Darren-Owner and Leah-HR Specialist, allowed, younger
peers and subordinates to make comments about older people (competitors)
in the industry in meetings and by emails. | no longer have access to BLDG
emails but it should be on the company server. The email will show
Desiree making age-related comments about the competitor.

| reported three separate times to Defendant Leah-HR about Darren’s age-
related comments and less treatment towards me.

January 12 2018 in a Regional Manager Meeting, Desiree, displayed her
intimidating tactics to myself Janeen, David and Dennis the Regional
Managers. Desiree threatened to call Darren on the Regional managers for
disagreeing with her in a meeting (mainly me.) Darren arrived to the meeting
later to complete my yearly review.

January 12!" 2018 after my review with Darren, he asked me how | was doing
and if | needed anything from him. | received a raise. | have and increase
letter from him. He asked about the earlier Regional manager meeting and
| told him about Desiree threating to call him over a disagreement. | went in
further to expressed to him the less treatment from him, Leah and Desiree. |
knew it was a risk however | wanted to tell him the truth. | was scared to lose
my job. Darren acted surprised about my concerns and ask me if | was willing
to work things out with Leah. | told him | had a meeting with her and
complained and stressed my concerns. Which | did in November after the
heated debate. Darren also stated my concerns were fair and he wanted to
get to the bottom of it. He stated we would sit down and dig in on the issues
with Desiree and Leah in the following week when | returned from vacation.
Then | went on vacation and when | returned, | was fired/terminated.
Termination Fact: | was terminated January 25 2018, after reporting
numerous times acts of hostile work environment, Age-related comments
over a period of time. | am a protected member of persons between the age
of 40 and 70. The evident fact that my protected class of being over the age
of 40 lead the Defendants BLDG to terminate me after my numerous
complaints. Although, many of my complaints were not recorded, | was
subjected to adverse actions and my portfolio was decrease and younger
persons Desiree Herndon was awarded this and because of my complaints
of age-discrimination and hostile work environment, | was terminated and it’s

2
10

“D. STATEMENT OF CLAIMS.”
Civil Action No. 19-cv-02429-GPG

facts that my portfolio was divided up and given to younger Regional Janeen
Harvell (age 37) and Desiree Herndon (age 35), later my position was filled
by Patty Gonzales (age 36). With all due respect she was a lesser qualified
candidate and younger woman than myself age 47.

To avoid repetitiveness. The timeline and support that led up to these
discrimination actions are outlined by me in a second claim. Please refer to
Claim 2. Retaliation age/Hostile work environment. See attached.

| ask as your Magistrate Judge Gordon to approve this claim(s) that you
approve this complaint for the right to sue.
CLAIM TWO: RETALIATION AGE/HOSTILE WORK ENVIRONMENT

The conduct complained of in this claim involves the following: (check all that apply)

failure to hire different terms and conditions of employment
failure to promote failure to accommodate disability
X_ termination of employment X__ retaliation

___ other: (please specify)

 

Defendant’s conduct was discriminatory because it was based on the following: (check all that
apply)
race religion national origin X___ age

color sex disability

Supporting facts: Additional paper is attached.

Click Here for Additional Claim
“D. STATEMENT OF CLAIMS.”
Civil Action No. 19-cv-02429-GPG

CLAIM TWO 2: Retaliation Age/HOSTILE WORK ENVIRONMENT

1

When Highland Park and Lumina properties were added to my portfolio by
Darren, Krystal Weger-Director of Tactical Operations started reporting to me
in 2016 as she was the Communities Director. | verbally reported to
defendant Darren Everett and Leah Chelist about the hostile work
environment | had with Krystal Weger. | gave them examples of her
insubordination towards me. Defendant Darren Everett response to me was,
“Krystal is Krystal, she needs “motherly” love you can give that to her.” You
have to be Momma Bear to her was his statement as he laughed. He stated
this to me at least 3 times, on different occasions while she was reporting
directly to me. The comments made me uncomfortable his reference was, |
am old enough to be Krystal Weger’s (age 33) mother. Shortly after this was
happening, | reported this to Leah Chealist-HR Specialist, about the hostile
work environment and | also told her about Darren’s “Motherly” comments.
Leah suggested we have lunch to get to know each other.

In Mid-February while having to continuously deal with a hostile work

environment, because there were no changes in behaviour even after |
reported. | was basically having to grin and bear the intimidating work
environment. | was forced to work with Krystal Weger regardless of her less
treatment to me. Krystal would physical jump in my way when | was having a
conversation with Desiree. Almost like she was trying to provoke me. This
was very hostile to me. Defendants, Leah and Darren allowed this type of
behaviour and Desiree witnessed it. | told (vented) to Desiree Herndon the
South Regional Manager about the hostile treatment and age comments that
| had been receiving from Krystal and Darren how | reported these actions
Leah Chelist- HR Specialist. In return Desiree stated, Krystal would never
treat her that way because she wouid put her in her place. Then Desiree
proceeded to tell me to just keep talking to Darren.

End of February 2017, after the Desiree Herndon-South Regional Manager
took me to lunch at the Cherry Cricket and told me not to be made at her but
| shouldn’t have more properties than her and she needs the community
bonus it will provide. Desiree stated, to me that I, (the plaintiff) have a
husband at home that can help me financially and two property takeovers is
too much for me. Desiree stated she was being transparent with me. Desiree
went on to tell me she asked Darren if she could have my property Landon
Park and finally, she commented that | would not have worry about working
with Krystal anymore and laughed. From that point on | was being treated
worse by Desiree, Krystal, Leah-HR and Darren. This group of younger
employees were unstoppable. They were bullies and intimidators not only to
me but to my North side team as well. | have witnesses that will testify to

4
“D. STATEMENT OF CLAIMS.”
Civil Action No. 19-cv-02429-GPG

that. You had to act like them and dress like them and engage in their likes
and if you didn’t you better watch out for your job. Desire would use the
expression “Blank is on my Sh*t list.” Then that employee weather is would
be North or South would then receive a written warning or termination.
Regardless of her very own acts. I have witnesses that will testify to that.
The work environment became an even more hostile | received disparate
treatment here are some examples:

Younger employee, Krystal would point her finger and arm in my face less than
two or three inches away from face in a rude and abrupt way.

Younger employee, Desiree Fajardo rarely turned in her Strategic items that
were due every Monday. If the | didn’t turn mine in on Monday, Darren Everett
would call me out in a meeting.

Younger employee, Leah Chealist and Darren pushed me on the deadline for the
Manager Employee reviews 2017, but Desiree was permitted to file them late or
even fail to complete them at all.

Manager meeting agendas were supposed to be equally divided, but Desiree
(younger party) was permitted to only help with 4 out of about 16 meetings in two
years.

Desiree was permitted by Darren to be consistently late to Monday and Friday
meetings, and to miss pricing calls, while the | was not. There are witnesses for
this.

Darren would hyper-monitor me regarding bonus workbooks, while Desiree was
permitted to consistently turn hers in late.

Darren make the motherly comments and he allowed the workplace arguing,
tantrums and unprofessionalism in the meetings.

4 Desiree and Leah continued to undermine my authority all year. Leah HR-

Specialist continued to ignore my complaints and instead her and Desiree
worked on getting me fired and convenience Darren to do it after all of the
complaints. In November on one of my Manager that | oversee Nancy Martin
(age 60) Community Manager at Timber lodge. Only Manager over 40 out of
all of my North properties. Nancy reported that a young Evelyn Castro her
Assistant Manager made a comment as follows. “You will be fired in about
30 days and you Annette and Tom are too old to be in the business.” |
reported this to Leah, immediately and Leah agreed and told me that Nancy
was never going to catch on to the fast-pasted work environment at BLDG
and that she wanted to promote Evelyn to her position or a Manager position
as she is next in line and proceeded to work on Evelyn’s promotion.

5 | decided | would withdraw myself without letting it effect my work. | relied on
HR to do the right thing and report this however | was directed to fix the
damaged relationships. | could not take the disparate treatment any longer.
| didn’t want to quit. There was nothing | could do | had my back against the
wall with Darren, Leah, Krystal and Desiree. | worked harder to make sure
my portfolio was successful and | tried to stay to myself most of the time
without it effecting the company, the properties or my job.

5
“D. STATEMENT OF CLAIMS.”
Civil Action No. 19-cv-02429-GPG

In October/November of 2019, Leah-HR and | had a huge debate over the
decision to terminate one of my employees. Leah and Desiree continued with
undermining my authority and making decisions without me for months. Leah
and Desiree allowed the promotion of a younger subordinate over my
objections so that the younger employee Desiree Herndon could fill her
vacant Manager position on her property. Leah then forced me to sign the
transfer and she stated that | had no choice and they were going to promote
her anyway. The policy in the Handbook which was in effect while | was
employed there, shows that | should have been the final decision maker in
the decision regarding the promotion of Evelyn Castro. The Regional
Management team are witnesses that will testify that based on policy at
the time of my employment. | should have been the final decision maker in
the promotion of Evelyn Castro. Ihave a copy of the 2015 existing policy.
| also have a revised policy that came after my termination that Leah
Chelist created and used to respond to the EEOC.

In January 2018, they terminated me and gave me a check and told me
reason of termination without no proof. | asked Leah for the final paperwork
and the proof. She told me this is all | have a check. Both Darren and Leah
were very nervous and you could tell they didn’t have answers for my
termination. | kept asking trying to drag the reason out of him. Finally he the
Defendant Darren told me reason for termination was because: Evelyn
Castro told him that, | directed her to hold on to move-outs. (Move-outs are
when a resident vacates the apartment, gets evicted or skips out).

Defendant says, | was terminated for directing her to process skips in a
timely fashion. | have emails that prove that | did not direct younger
Evelyn Castro to hold on to move-outs. In, fact emails clearly show
Evelyn Castro was unsure of when to process skips and unclear of the Move-
out processes. Furthermore, there are Local and abandonment laws that you
must follow before you process skips/move-outs.

The Defendants provided no evidence at the time of my termination and |
have the reports and evidence that show these allegations are false as to
why they terminated me. | also have witnesses that will testify that | did not
hold off on processing skips until the end of the month, there was no benefit
in this for myself or my team. | have an email trail documenting that | told
them the need to immediately move out tenants who have turned in keys.

Defendants clearly states that they relied Evelyn’s statement however, the
fact is that, after | complained and reported Evelyn Castro’s age-related
comments (I have a witness) to Leah-HR and after, | did not agree to
promote Evelyn Castro the Defendant retaliated and terminated me because
| complained and reported acts of age discrimination and hostile work
environment. | ask that the court make a reasonable cause finding.
Especially because Leah-HR conducted an investigation herself on me and

without help from the 34 party ADP, as-Leah herself was named and involved
6
10

11

“D. STATEMENT OF CLAIMS.”
Civil Action No. 19-cv-02429-GPG

in hostile acts and these complaints were reported to her and she made no
one else aware. | have another email from a witness. It will show the date
of the investigation (while | was out on vacation) as well as it implies that
Desiree a younger Regional directed her team to hold off on processing skips
and it appears, she trained her team this way. It is conflicting that Leah
Chelist-HR would complete the investigation herself and not allow that
“evidence” from her investigation extend further investigation through ADP.
Instead she proceeded with the termination without suspension or evidence
and convinced Darren to terminate me.

Termination Fact: | was terminated January 25" 2018, after reporting
numerous times acts of hostile work environment, Age-related comments
over a period of time. | am a protected member of persons between the age
of 40 and 70. The evident fact that my protected class of being over the age
of 40 lead the Defendants BLDG to terminate me after my numerous
complaints. Although, my complaints were not recorded, | was subjected to
adverse actions and my portfolio was decrease and younger persons Desiree
Herndon was awarded this and because of my complaints of age-
discrimination and hostile work environment, | was terminated and it’s facts
that my portfolio was divided up and given to younger Regional Janeen
Harvell (age 37) and Desiree Herndon (age 35), later my position was filled
by Patty Gonzales (age 36). With all due respect she was a lesser qualified
candidate and younger woman than myself age 47.

| as your Magistrate Judge Gordon to approve this claim(s) that you
approve this complaint for the right to sue.
E. ADMINISTRATIVE PROCEDURES

Did you file a charge of discrimination against defendant(s) with the Equal Employment
Opportunity Commission or any other federal or state agency? (check one)

X_ Yes (You must attach a copy of the administrative charge to this complaint)

No

Have you received a notice of right to sue? (check one) :
X_ Yes (You must attach a copy of the notice of right to sue to this complaint)

No

F. REQUEST FOR RELIEF

State the relief you are requesting or what you want the court to do. If additional space is needed
to identify the relief you are requesting, use extra paper to request relief. Please indicate that
additional paper is attached and label the additional pages regarding relief as “F. REQUEST
FOR RELIEF.”

ADDITIONAL PAPER IS ATTACHED.

G. PLAINTIFF’S SIGNATURE

I declare under penalty of perjury that I am the plaintiff in this action, that I have read this
complaint, and that the information in this complaint is true and correct. See 28 U.S.C. § 1746;
18 U.S.C. § 1621.

Under Federal Rule of Civil Procedure 11, by signing below, I also certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an improper
purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;
(2) is supported by existing law or by a nonfrivolous argument for extending or modifying
existing law; (3) the factual contentions have evidentiary support or, if specifically so identified,
will likely have evidentiary support after a reasonable opportunity for further investigation or
discovery; plaint otherwise complies with the [We of Rule 11.

(Plaintiff’s ee

09/20/2019
(Date)

 

(Form Revised December 2017)
 

PROS Fons 1 rey

 

 

 

 

 

 

 

 

CHARGE OF DISCRIMINATION Charge Presented To: = Agencyties) Charge Nots):
Snot an anc os en sm [_] tere
[Xx] eeoc
and EEOC
- Siate of toca! Agency, # any
Name: sintheste Mr. Ms. Mrs) Home hose (incl Arma Code) Date of Sith
Annette Ruffin 720-298-1139 02/07/1971
Street Address Cay, State and ZIP Cade
5080 Worchester St. Denver, CO 80239 -

 

Named is the Employer, Labor O izeati i i
: . rganization, Eenployment Agency, Apprenticeship Commitea, or Stale or Local Government Agency That I Believe
Oiscnminated Against Me or Others. UF more tian hwo, fist under PARTICULARS below.) “ene

 

 

 

 

 

 

 

N,

ame No Emoinyess. Members Phone No. fisctude Area Code)
BLOG Management Co. LLC 180 303-996-2333
Street Address Oty, State and ZIP Cade
3003 EF, 34 Ave, Denver, CO 20206
Name Ne Employees Members Phone No (lociude Arse Code}
Street Address City, State and ZIP Code
DISCRIMINATION BASED ON (Gheck appropaate box(es) } DATE(S) DISCRIMINATION TOOK PLACE

Eathest 2/16 Latest 1725/18

[J RAGE [| cotoR [] SEX [] RELIGION [] NATIONAL ORIGIN

RETAUATION [x] AGE [] DISABILITY [ ] GENETIC INFORMATION
[] OTHER (Spent) [] CONTINUING ACTION

 

 

THE PARTICULARS ARE (if adotional paper 6 needed, attach extra shreet(s)

The Complainant believes the Respondent discriminated against her on the basis of her age, in violation of
The Age Discrimination Act in Employment Act of 1967, as amended, beginning in February 2016 and
ending with the Complainant's constructive discharge on 1/25/18 when:

e She was held to a higher standard than Desierre Fajardo, a younger peer- including but not
limited to share of workload and deadlines

They permitted a group of younger employees to undermine the Complainant's authority and
promoted one of the Complainant's subordinates over the Complainant’s objections

They permitted employees to make derogatory age related comments regarding the

Complainant and others

The Complainant belicves the Respondent reialiated against her in violation of the ADA and ADEA when ,
immediately upon her return from vacation, and [css than two weeks following her complaint about age
discrimination to Darren Everett, she was ierminated, despite having received a positive annual review and
pay raise less than two weeks previous to her termination

 

 

 

want this charge filed with both the EEOC and the State or jocal Agency, ifany | NOTARY - When necessary for Staie ert Local Agency Requirements

wal advise the agenoes ff change my address or phone number and | wilt

 

cooperate fully with them in the processing of my charge in accordance with thelr

procedures. :
Tdeciare under penalty of perjury that the above ts true and correct, the best of my knowledge, information and beef.
SIGNATURE OF COMPLAINANT

a
. 4, SUBSCRIBED AND SWORN TO BEFORE ME THIS DAIE
Iw {month day, pear)

/ charg Pany Seqnature

’
?

pfayfie

fisie

 

‘

 

 

\ swear or affirm thai | have read the above charge and that it is true to

 
Civil Aehiw Ne, 114-0 y-02494-GEG

   

 

 

 

nea : eee tonnes US. EQuan Eur ovitent OPPORTUNITY COMMISION.
a ; - Dismigsat AND NOWCE OF RIGHTS .
ve Tre Annet RiP” a fa Decwver Flekd Otice ~ ™
a4 “$080 Woerresiee 5t 303 Caet 1705 Avenve,
7 * procreee, OO HOE Suite 432 :
‘Desens, CO £0003 van
¥
= 3
Cc Se Bhat of pan 1A: MEPIS eon lee eartty t ¥
. EGA SEN OR 5 Ca ghar! Tg) a : 5 7
: EON SNe Me” . WEG Ragoenania et we P Teamepeng ia” : ia
mo Chnsopher D. Paditls, ‘ ee
. $A1-2058-02083 _Bupecuteoy Fveadgaton (303) 968-1335 : te
THE ELOC 18 CLOSING I1S FIL E ON THIS CHARGE FOR THE FOLLOWING REASON: :
a” Cj Tre tes adage oe raga it ew cae etary te sates else ty bw EEOE, ' ua
-
I Ye wteguccet Ge ol vats 5 ASaSRhY Gate by the Amencarn Hien Daatiion Ae , 3 as
1 a
Ci The Kenoordeee enpoyn me tas £9 reavices member Cf engloywen Of 64 Oermtte coneie 3 Uy He Waka \ on
pa awe ES
} Vondt charge ware Dod perenty hed wth LOCH Th CP Wr 3% pceD arated 205 Ny ation Cig Gate) OF rae aged <. seston natin ‘he
Ra fle yea Pas \ AY.
. fx) the EF OC Teaues tw fotaeang delewmnatce Based ure Be evetgenon, Re CEOS 5 uretie “4 conckade that he r aes

et ternation cts asi sthges vndeors cite deteq, Tals oes act cmetty that the regex siedt in COenpkanes ett: | t
The stadtes, No fnd45 4 ade, an 99 wy other sued oat get Be const vad a barvang coer raised by 298 charge, a

Tre ECOS has asreted te tevdings ofthe alate ce bea 136 ex gaoyinanl fe KUDes Rperey Dad mrvestigated Fis charge.

ar. © |
. ["] cre tonety stave} rt

« NOTICE OF SUIT RIGHTS - i.
, ee ENE REE ae ¢ Leo OAT 1 Pond Reve}

, g

3

Z1o4 Ws. the Ameriine with Disables Act, tno Geis information Nordiscrbnination Act: oF the Age ‘
Diserienination in Employment Act: TNs ast be the ovly notice of c-arnlagal and of your’ $0 su0 thot we wil sens you. : .
You may fi & nesus sgnins: wie responders) under teserbl Lew bosod on this cnahge in Of Giate Coust: Your,” I /

2

ae

 

 

iat mast be tod WALL 26 DAYS of your receipt of this notice: or your nght lb sus based on this charge wil 66 3 *
fot (The tone tert foe 10 al Bases On 9 isin under cinta tow ry be deterent) id
"Equal Bay act (EPAS: EPA ts mpustioa tied. nfederuice state cout winin 2 oars sooass, tok wilful volaboras of hm , ° *
stoped EPA Loepaymont Tht meats ital backpay dus for any violations that occurred onete than 2ysats Oyestey is
‘before you fle auit may not be collectible, : : me rs
£ 4 \4
ye ef the Comorian Ly
{ t
ee LGtnme WAT 242018  %
1 Excomuerstey ae ae a Amy BOrkhotder, (Date abe
Feld Gifice Director '

Sa EOD MAA EMT AT OOD oe \
halal EMMOTT SEDIMENT ATI, ne, to
» 5 j

}

 

ann,
    
   
       
     
   
         
     
         
       
   
       
       
   
       
         
       
 

=

TS ea ce ee TOE . . .
Dew 769" weceuea’ cn RELATES 10 Fase Set,

“gaan sur Laws Eqronren ar tot EEOC

' : 1 egy te at
“yy peer te ee REM te eR LE feast yet CRN '
¥ ye Bo eae Lg Pen Coke es oad aha a Dae He Pee fa’ wer wend dot hw
pea see" sh Ste ea cong it Boles Oe ere TS at gow dented Seg } ;

i ‘ : * se

‘ ; Tete Viol the CNIER hts Act, the Americacs with Disebilities Act (ADA),
’ Paevase Sut AGats she Genet intormagon Nondisereninstios Act (GINA), of the Age
Discrimination in Employment Act (ADEA

IR EOERE YS Sg AOS ORE AEE PIO RTL 8 1 tales CDE MSL De Peden 8) Hares 14 DO snare WAN
1 dace oF 04 date you recetve the Notice, Treretire atu ahagd keep & record of Orie date, Once is
BHl GODS 4 Gwte, YO PLD be COSed On tt haze efered DNS Wilge waite ost if pou Nie’ tat
CAGE a CAP oe ee has en ceereartg, Gee peat ator, a 060, GEMS Hoticg:; ahd tt OC C098, od
Ken OF Tat a Date POU THLE at] & Purtatcre “D ceder to Beard ary Qa bnon Hak pOU da Nee act le a Lmely
Praeras RA EGIL 0, 4 et fled wetter £0 daype of the date thls Notice was madindte 700 (05
BL ERO) WA aT LRA HOD Oe Te Late Ue DORI aS, later,
~~ Tae TR ee bo eet etm Erde Dm aS TER ODED ae Syn ape Pi aaneel ’
ATE Beep ee Tn, EINE Bet REC I OF te La te Bhat aot act 8 o
ger GEN at a OS EME BEER ID Oat Cente MeO el ee Bat ae is at
‘ PTA SR eat Sta ed IS OC le Ye te TE RR Har Cre ye tats date ree “* :
GER Be CTE LT BRE DAE A ed OE ee EE oN eS ASHE OLAS Ver &e wae we 23m
Brg me BRET Ee LH Se RE le ged de tet EOE TR ER FQ MRT RI Ma ers
Boe ge ree (Aa BRE Da 2 ee arte De Bae NO Bala a OM fel
BOOM IIL BRR EE Rg TO ORES RHE Whe BR eS a OE wed Da
Cer ce a a eee tet aS aR ee Siete Qe pata ded ee D8 GT EMTS fees
tee ote gt he rT Ta Ee LT RE AL ES RE I ate geet SO

a MEE TOM ade SOV $8 .

     

 

Paatt SUT R$ + Equal Pay Act (EPA)

PRA gateret he er ecert athe Dates Fyre ala Qo aon, oF te Mee LP A ected heey Aa,
Dae Bat Se wT fer aed more tan 2 yeuee 1] searg) before yoa file bud xg 41 Oe CO alae: Pow
eee Bat ae OME ed tee pie LBA for enea paertorme cay Te (2a 08, pte Aad Ca gut
yetgee SL we  TEHAT we In cedew As reece nt ytd wages ue foe dug CA 4 teen aed foe ing oo EPA,
Seles engargia ane Fl day Ming tacos a der Tle Vi ne ADA CIMA oe te ADEA reterred +5 btwn, .
g Pree eters Wyte 24g 23480 900 otter The, he ADA GUNA ce The AGEA on pad COA SD tung ot re EPA
CRT STATS 108 WR OT days chs Notce arg WIN he 2. or Dyer COA back bay tegewery teed,

‘ . i ~ 1
ATTIOONLY MEPRESENTAT ON. _. Tele Vil the ADA OF GINA:
SR AN AS £0 Mate Be abet OK a aarp Penne tte VG Covet Cau nang ards
OP Sat BAI A OMS EC ES BEBE I AS LD a any Hag vents for eh ase arte Oe Oe
~* £3 MES INS A Det trie Free arg tne cages poe SOU be ie edaredd Ds mepagirt oS deted yal
EF! ot wn aM = .
CIE Lo BS Slag ogg PSO Be ee we Lege et ThO Cted OF thy PO-Cdy 306) eons aint)
HOODEO S088 REESE OE LAL Cut EE em mE UNE ays, ‘
ATTORNEY RUFERRAL AND EEOC As$TANcE >. - All Statutes:

we
Tee Og CLF ae

Awe ret at . nal qikay Rey . “ .
* vee or ootse Decent vow torn tbone te AEP ULS Oarect Cour an hear yout case, Thyvs oeed 10.
“aon * SENG EAT OF LEO Bn cer fa O20 tata Catt oroenaly Poerting ad geodé
Foie" ADE PLTDO ES SCAN pat Nera) ‘ y CrCEOY A atiing 3° ged

1

Me pease make pour Foview tequest ofth : ee a té ’
PSL WIA I86 Beat Mons, mithin $ moeshs ia Notice. (Betore ing sah, arty foxQvent heals bo

i

IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR cour? COMPLAINY TO THIS OFFICE,

he PEO sreetataties vom A pou noted Cyou aed Np hh frag a Deyee oe # you have Wy

‘ HPO LEOS deerags charge Sigs ater 4 cortan tine, at Ses
HO Bent IY gt eae Smarts at Ot ant co On the 2380," Treretere, fou Se aut ardnant ty ance whe erage

  

Noor Garet may te barley § Batt Coutor a fate cant ef cornedeet pradaten (Usdatty. the apteoonate ln TBR

     
  

    
       
       
       
     
      
“F. REQUEST FOR RELIEF.”

I am requesting a jury. I am requesting the BLDG Management pay punitive damages

and other damages. I would like a letter of reference as I have not been able to find a

Regional Manager job. I want to have my job restored remotely and work from Atlanta

and travel to Denver as needed and if I can’t find another Regional position. I

I want the courts to order Defendant BLDG Management to pay me the total amount

claimed below.

Amount of claim
Base Yearly Salary
Take Overs/Sales

Bonus Potential
EEOC fees +

TOTAL

Civil Action No. 19-cv-02429-GPG

$173,500.00
$87,500.00

$ 10,000.00 include Aspen Park
and Landon Park

$ 25,000.00
$1000.00

$50,000 Punitive damages to
include: Counselling fees for
Depression and Anxiety -pain
and suffering mentally and
financially. Medical bills and
benefits loss.
